Exhibit 10.33

 

EMPLOYMENT AGREEMENT

 

AGREEMENT by and between MeadWestvaco Corporation, a Delaware corporation (the
“Company”) and Wendell L. Willkie, II (the “Executive”), dated as of the 29th
day of January 2004.

 

The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 1; or

 

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, or a sale or other disposition of all or substantially all of
the assets of the Company (each, a “Business Combination”), in each case,
unless, following such Business Combination, (i) all or substantially all of the
individuals and entities that were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) (the “Resulting Corporation”) in substantially
the same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding the Resulting
Corporation and its affiliates or any employee benefit plan (or related trust)
of the Resulting Corporation and its affiliates) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the Resulting corporation or the combined voting power of the then
outstanding voting securities of the Resulting Corporation except to the extent
that such ownership existed with respect to the Company prior to the Business
Combination, and (iii) at least a majority of the members of the board of
directors of the Resulting Corporation (the “Resulting Board”) were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination; or

 

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

2. Certain Other Definitions. (a) “Affiliated Companies” shall include any
company controlled by, controlling or under common control with the Company.

 

(b) The “Change of Control Period” shall mean the period commencing on the date
hereof and ending on the third anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Change of Control Period shall be automatically extended so as
to terminate three years from such Renewal Date, unless at least 60 days prior
to the Renewal Date the Company shall give notice to the Executive that the
Change of Control Period shall not be so extended.

 

(c) The “Effective Date” shall mean the first date during the Change of Control
Period on which a Change of Control occurs. Anything in this Agreement to the
contrary notwithstanding, if a Change of Control occurs and if the Executive’s
employment with

 

2



--------------------------------------------------------------------------------

the Company is terminated prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change of Control or (ii) otherwise
arose in connection with or anticipation of a Change of Control, then for all
purposes of this Agreement the “Effective Date” shall mean the date immediately
prior to the date of such termination of employment.

 

(d) “Merger of Equals Period” shall mean (i) any portion of the Employment
Period (as defined in Section 3) up to and including the first anniversary of
the Effective Date during which the conditions set forth in the next sentence
are met, and (ii) if the conditions set forth in the next sentence are met on
the first anniversary of the Effective Date, the portion of the Employment
Period that follows the first anniversary of the Effective Date. The conditions
referred to in the preceding sentence are that (A) the Change of Control that
occurred on the Effective Date was a Business Combination, and (B) at the time
in question, (I) at least 50% of the members of the Resulting Board are
individuals who were members of the Incumbent Board (as defined in Section 1(b))
at the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination, and (II) either (x) the position
of chief executive officer of the Resulting Corporation is occupied by an
individual who was employed by the Company immediately before such Business
Combination, or (y) a majority of the leadership positions reporting directly to
the chief executive officer of the Resulting Corporation are occupied by
individuals who were employed by the Company immediately before such Business
Combination.

 

(e) The “Multiple” means the least of (i) three, (ii) the greater of one and the
number of years and fractions thereof during the period from the Date of
Termination (as hereinafter defined) and the Executive’s 65th birthday, and
(iii) if the Executive had announced his intention to retire before the Date of
Termination, the number of years and fractions thereof from the Date of
Termination until the date of such intended retirement; provided, that in the
event of a termination of employment by the Executive for Good Reason based
solely upon relocation during a Merger of Equals Period as described in Section
5(c)(iii), the Multiple shall not exceed one and one-half.

 

(f) “Peer Executives” shall mean, at any given time, the other persons employed
by the Company or any of the Affiliated Companies who either (1) were,
immediately before the Effective Date, party to agreements with the Company
substantially in the form of this Agreement (without regard to the definition of
“Multiple”) or (2) are similarly situated executives who were employed, before
the Effective Date, by the other party to the transaction constituting a Change
of Control hereunder.

 

(g) “Relevant Time” shall mean immediately before the Effective Date, except to
the extent otherwise provided in Section 4(b)(ix).

 

3. Employment Period. The Company hereby agrees to continue the Executive in its
employ, subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the second anniversary of such
date (the “Employment Period”). The Employment Period shall terminate upon the
termination of the Executive’s employment for any reason.

 

3



--------------------------------------------------------------------------------

4. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, there shall be no material reduction in the Executive’s position,
authority, duties, responsibilities or salary grade as compared to those held,
exercised and assigned to the Executive at the Relevant Time. Notwithstanding
the foregoing, during any Merger of Equals Period, the Executive’s position may
be changed in a manner violating the requirements of this Section 4(a)(i),
provided that the Executive continues to have responsibilities and authority
that are, in the aggregate, comparable to those held by the Executive at the
Relevant Time; and provided, further, that neither a reduced scope of the
Executive’s responsibilities resulting from the fact that the Change of Control
has created a larger organization, nor a change in the Executive’s title and
reporting responsibilities, shall be the sole basis for determining whether the
requirements of this sentence are met.

 

(ii) During the Employment Period, the Executive’s services shall be performed
at the location where the Executive was employed immediately preceding the
Effective Date, or at any other location that does not result in the Executive’s
commuting distance from the Executive’s residence being increased by more than
40 miles; provided, that if the Executive voluntarily changes his residence
after the Effective Date, then a new work location shall not be considered to
have increased the Executive’s commuting distance by more than 40 miles unless
such an increase both (I) occurs in relation to the Executive’s new residence
and (II) would have occurred even if the Executive had not changed his
residence.

 

(iii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

(b) Compensation. (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”) which shall be not
less than the Executive’s annual base salary from the Company and the Affiliated
Companies as in effect immediately before the Effective Date, except as
otherwise permitted below in this Section 4(b)(i). Any increase in Annual Base
Salary during the Employment Period shall not serve to limit or reduce any other
obligation to the Executive under this Agreement, and except as

 

4



--------------------------------------------------------------------------------

provided in the next sentence, the Annual Base Salary shall not be reduced
during the Employment Period. Notwithstanding the foregoing, during any Merger
of Equals Period, the Annual Base Salary may be decreased if all the annual base
salaries of all of the Peer Executives are decreased by the same or a greater
percentage. The term Annual Base Salary as utilized in this Agreement shall
refer to Annual Base Salary as increased or decreased to the extent permitted by
this Section 4(b)(i).

 

(ii) Incentive Compensation Opportunities. In addition to the Annual Base
Salary, the Executive shall be granted, during the Employment Period, cash-based
and equity-based awards representing the opportunity to earn incentive
compensation on terms and conditions no less favorable to the Executive, in the
aggregate, than those provided generally at any time after the Effective Date to
the Peer Executives or, if more favorable to the Executive, than those provided
by the Company and the Affiliated Companies for the Executive immediately before
the Effective Date. In determining whether the Executive’s incentive
compensation opportunities during the Employment Period meet the requirements of
the preceding sentence, there shall be taken into account all relevant terms and
conditions, including, without limitation and to the extent applicable, the
potential value of such awards at minimum, target and maximum performance
levels, and the difficulty of achieving the applicable performance goals.

 

(iii) Savings and Retirement Plans. During the Employment Period, the Executive
shall be entitled to participate in all savings and retirement plans, practices,
policies and programs applicable generally to the Peer Executives, on comparable
terms and conditions, but in no event shall such plans, practices, policies and
programs provide the Executive with savings opportunities and retirement
benefits, in each case, less favorable, in the aggregate, to the Executive than
those provided by the Company and the Affiliated Companies to the Executive at
the Relevant Time.

 

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and the Affiliated Companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) (collectively, “Welfare Benefits”) to the extent applicable
generally to the Peer Executives, on comparable terms and conditions, but in no
event shall such Welfare Benefits for the Executive be less favorable, in the
aggregate, to the Executive than the Welfare Benefits provided by the Company
and the Affiliated Companies to the Executive at the Relevant Time.

 

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the policies, practices and procedures as in effect
for the Peer Executives; provided, that such policies, practices and procedures
shall not be less favorable to the Executive than those provided by the Company
and the Affiliated Companies to the Executive at the Relevant Time.

 

5



--------------------------------------------------------------------------------

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, as in effect for Peer Executives;
provided, that such fringe benefits shall not be less favorable, in the
aggregate, to the Executive than those provided by the Company and the
Affiliated Companies to the Executive at the Relevant Time.

 

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to personal secretarial and other assistance, as in
effect for the Peer Executives; provided, that such facilities and assistance
shall not be less favorable, in the aggregate, to the Executive than those
provided by the Company and the Affiliated Companies to the Executive at the
Relevant Time.

 

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the plans, policies, programs and practices
of the Company and the Affiliated Companies as in effect for the Peer
Executives; provided, that such plans, policies, programs and practices shall
not be less favorable to the Executive than those provided by the Company and
the Affiliated Companies to the Executive at the Relevant Time.

 

(ix) Changes During Merger of Equals Period. Notwithstanding the foregoing,
during any Merger of Equals Period, the incentive compensation opportunities and
benefits provided to the Executive may be changed in a manner violating the
requirements of any of Sections 4(b)(ii)-(viii), if such changes apply to Peer
Executives generally. Following any such change, the “Relevant Time” for
determining whether such requirements continue to be satisfied with respect to
the particular benefit that has been changed shall be immediately following the
effectiveness of such change.

 

5. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 12(b) of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

 

6



--------------------------------------------------------------------------------

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean:

 

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties, or

 

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct; or

 

(iii) a clearly established violation by the Executive of the Company’s Code of
Conduct that is materially and demonstrably injurious to the Company.

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.

 

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean:

 

(i) any material reduction in the Executive’s position, authority, duties,
responsibilities or salary grade that is not permitted by Section 4(a) of this
Agreement, excluding for this purpose an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

 

(ii) any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

 

(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(ii) hereof;

 

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

 

(v) any failure by the Company to comply with and satisfy Section 11(c) of this
Agreement.

 

7



--------------------------------------------------------------------------------

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specifies the Date of
Termination (as defined below). The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

 

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by reason of the Executive’s death, the date of death,
(ii) if the Executive’s employment is terminated by reason of Disability, the
Disability Effective Date, and (iii) if the Executive’s employment is otherwise
terminated by the Company or by the Executive, the date of receipt of the Notice
of Termination or any date within 30 days thereafter that is specified in the
Notice of Termination.

 

6. Obligations of the Company upon Termination. (a) Good Reason; Other Than for
Cause, Death or Disability. If, during the Employment Period, the Company shall
terminate the Executive’s employment other than for Cause or Disability or the
Executive shall terminate employment for Good Reason:

 

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
average of the annual and long-term cash bonuses payable to the Executive under
the bonus programs of the Company and the Affiliated Companies during the period
of three years ending on the Effective Date, or such shorter period during which
the Executive has been employed by the Company (disregarding for this purpose
any deferral of the payment of any such bonuses) (the “Average Incentive
Compensation”) and (y) a fraction, the numerator of which is the number of days
in the current fiscal year through the Date of Termination, and the denominator
of which is 365 and (3) any accrued vacation pay, in each case to the extent not
theretofore paid (the sum of the amounts described in clauses (1), (2), and (3)
shall be hereinafter referred to as the “Accrued Obligations”); and

 

B. the amount equal to the product of (1) the Multiple, (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Average Incentive Compensation;

 

8



--------------------------------------------------------------------------------

(ii) unless the Date of Termination occurs during the Merger of Equals Period,
an amount equal to the excess of (a) the actuarial equivalent of the benefit
under the Company’s qualified defined benefit retirement plan (the “Retirement
Plan”) (utilizing actuarial assumptions no less favorable to the Executive than
those in effect under the Retirement Plan immediately prior to the Effective
Date) and any excess defined benefit retirement plan in which the Executive
participates, but not under the Mead Corporation Supplemental Executive
Retirement Plan (collectively, the “Excess Plan”) that the Executive would have
received if the Executive’s employment had continued for three years after the
Date of Termination equal to the Multiple, if all of the Executive’s accrued
benefits were fully vested and the Executive’s compensation for each of those
three years had been equal to the sum of (I) the Executive’s Annual Base Salary
and (II) the average of the annual cash bonuses payable to the Executive under
the bonus programs of the Company and the Affiliated Companies during the period
of three years ending on the Effective Date, or such shorter period during which
the Executive has been employed by the Company (disregarding for this purpose
any deferral of the payment of any such bonuses), over (b) the actuarial
equivalent of the Executive’s actual benefit (paid or payable), if any, under
the Retirement Plan and the Excess Plan as of the Date of Termination;

 

(iii) for a number of years equal to the Multiple after the Executive’s Date of
Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue
Welfare Benefits to the Executive and/or the Executive’s family at least equal
to those which would have been provided to them in accordance with Section
4(b)(iv) of this Agreement if the Executive’s employment had not been terminated
or, if more favorable to the Executive, as in effect generally at any time
thereafter with respect to the Peer Executives; provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
Welfare Benefits under another employer-provided plan, the Welfare Benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility; and provided, further, that for
purposes of determining eligibility (but not the time of commencement of
benefits) of the Executive for retiree Welfare Benefits, the Executive shall be
considered to have remained employed until the expiration of a number of years
after the Date of Termination equal to the Multiple;

 

(iv) the Company shall, at its sole expense as incurred, provide the Executive
with outplacement services the scope and provider of which shall be reasonable
and consistent with industry practice for similarly situated executives; and

 

(v) to the extent not theretofore paid or provided, the Company shall timely pay
or provide the Executive with, or permit the Executive to continue to
participate in, any Other Benefits (as defined in Section 7).

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, except with respect to payments and benefits
under Sections 6(a)(i)(A)(1), 6(a)(i)(A)(3) and 6(a)(v), all payments and
benefits to be provided under this Section 6(a) shall be subject to the
Executive’s execution and non-revocation of a release substantially in the form
attached hereto as Exhibit A.

 

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall provide the
Executive’s estate or beneficiaries with the Accrued Obligations and the timely
payment or delivery of the Other Benefits, and shall have no other severance
obligations under this Agreement. The Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and the Affiliated Companies to the estates and
beneficiaries of the Peer Executives under such plans, programs, practices and
policies relating to death benefits, if any, as in effect with respect to the
Peer Executives and their beneficiaries at the Relevant Time or, if more
favorable to the Executive’s estate and/or the Executive’s beneficiaries, on the
Date of Termination.

 

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with the Accrued Obligations and the timely payment or delivery of
the Other Benefits, and shall have no other severance obligations under this
Agreement. Accrued Obligations shall be paid to the Executive in a lump sum in
cash within 30 days of the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and the Affiliated Companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to the Peer Executives and their families at the Relevant
Time or, if more favorable to the Executive and/or the Executive’s family, on
the Date of Termination.

 

(d) Cause; Other than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, the Company shall provide to
the Executive the Executive’s Annual Base Salary through the Date of
Termination, and the Other Benefits, in each case, to the extent theretofore
unpaid, and shall have no other severance obligations under this Agreement. If
the Executive voluntarily terminates employment during the Employment Period,
excluding a termination for Good Reason, the Company shall provide to the
Executive the Accrued Obligations and the timely payment or delivery of the
Other Benefits, and shall have no other severance obligations under this
Agreement. In such case, all the Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination.

 

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of the Affiliated Companies and for
which the Executive may

 

10



--------------------------------------------------------------------------------

qualify, nor, subject to Section 12(f), shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of the Affiliated Companies. Amounts that are vested
benefits or that the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of the Affiliated Companies at or subsequent to the Date of Termination
(“Other Benefits”) shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement. Notwithstanding the foregoing, if the Executive receives
payments and benefits pursuant to Section 6(a) of this Agreement, the Executive
shall not be entitled to any severance pay or benefits under any severance plan,
program or policy of the Company and the Affiliated Companies, unless otherwise
specifically provided therein in a specific reference to this Agreement.

 

8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action that the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to pay
as incurred, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest (regardless
of the outcome thereof) by the Company, the Executive or others of the validity
or enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”). Notwithstanding the foregoing, the Company shall not be
obligated to pay any legal fees or expenses incurred by the Executive in any
contest in which the trier of fact determines that the Executive’s position was
frivolous or maintained in bad faith.

 

9. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 9(a), if it shall be
determined that Parachute Value of all Payments is more than 100% but not more
than 110% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to
the Executive and the amounts payable under this Agreement shall be reduced so
that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount. The reduction of the amounts payable hereunder, if applicable,
shall be made by first reducing the

 

11



--------------------------------------------------------------------------------

payments under Section 5(a)(i)(B), unless an alternative method of reduction is
elected by the Executive, and in any event shall be made in such a manner as to
maximize the Value of all Payments actually made to the Executive. For purposes
of reducing the Payments to the Safe Harbor Amount, only amounts payable under
this Agreement (and no other Payments) shall be reduced. If the reduction of the
amount payable under this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, no amounts payable
under the Agreement shall be reduced pursuant to this Section 9(a). The
Company’s obligation to make Gross-Up Payments under this Section 9 shall not be
conditioned upon the Executive’s termination of employment.

 

(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made such certified public
accounting firm as may be designated by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Any Gross-Up Payment, as determined pursuant to this Section 9,
shall be paid by the Company to the Executive within five days of the receipt of
the Accounting Firm’s determination. Any determination by the Accounting Firm
shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 9(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

 

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

12



--------------------------------------------------------------------------------

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(d) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Company of an amount on the Executive’s behalf pursuant to Section 9(c), the
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 9(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 9(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

 

13



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Section 9, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.

 

(f) The following terms shall have the following meanings for purposes of this
Section 9.

 

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

 

(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

 

(iv) The “Safe Harbor Amount” means 2.99 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

 

(v) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by Section
280G(d)(4) of the Code.

 

10. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of the Affiliated Companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of the Affiliated Companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

 

11. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

14



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 11(c), without the
prior written consent of the Executive this Agreement shall not be assignable by
the Company.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

12. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

Wendell L. Willkie, II

MeadWestvaco Corporation

One High Ridge Park

Stamford, CT 06905-1322

 

If to the Company:

 

MeadWestvaco Corporation

One High Ridge Park

Stamford, CT 06905-1322

 

John A. Luke, Jr.

Chairman and Chief Executive Officer

MeadWestvaco Corporation

One High Ridge Park

Stamford, CT 06905-1322

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

15



--------------------------------------------------------------------------------

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
U.S. federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 5(c)(i)-(v) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

 

(f) This Agreement, upon its execution, supersedes your agreement dated January
25, 1999 with the Westvaco Corporation. The Executive and the Company
acknowledge that, except as may otherwise be provided under any other written
agreement between the Executive and the Company, the employment of the Executive
by the Company is “at will” and, subject to Section 2(c) hereof, prior to the
Effective Date, the Executive’s employment and/or this Agreement may be
terminated by either the Executive or the Company at any time prior to the
Effective Date, in which case the Executive shall have no further rights under
this Agreement; provided that this Agreement may not be terminated by the
Company if it is reasonably demonstrated by the Executive that such termination
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control or (ii) otherwise arose in connection
with or anticipation of a Change of Control. From and after the Effective Date
this Agreement shall supersede any other agreement between the parties with
respect to the subject matter hereof.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

--------------------------------------------------------------------------------

Wendell L. Willkie, II

MEADWESTVACO CORPORATION

By

 

 

--------------------------------------------------------------------------------

   

John A. Luke, Jr.

   

Chairman and Chief Executive Officer

 

17



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

 

In consideration of the severance benefits offered to me by MeadWestvaco
Corporation (the “Company”) under the Employment Agreement dated as of January
29, 2004, (the “Agreement”) and other consideration, I on behalf of myself, and
on behalf of my heirs, administrators, representatives, successors, and assigns
(the “Releasors”), hereby release acquit and forever discharge the Company, all
of its past, present and future subsidiaries and affiliates and all of their
respective directors, officers, employees, agents, trustees, partners,
shareholders, consultants, independent contractors and representatives, all of
their respective heirs, successors, and assigns and all persons acting by,
through, under or in concert with them (the “Releasees”) from any and all
claims, charges, complaints, obligations, promises, agreements, controversies,
damages, remedies, demands, actions, causes of action, suits, rights, costs,
debts, expenses and liabilities that the Releasors might otherwise have asserted
arising out of my employment with the Company and its subsidiaries and
affiliates, including the termination of that employment.

 

However, the Releasors are not releasing any rights under (i) any qualified
employee retirement plan, (ii) any claim for compensation and benefits to be
provided to me under the Agreement, (ii) any claim for vested benefits or
benefits that I am otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
the Affiliated Companies at or subsequent to the Date of Termination, (iii) any
claim related to my indemnification as an officer, director and employee of the
Affiliated Companies under the Company’s Certificate of Incorporation or
By-Laws, or (iv) any rights or claims that may arise after the date on which I
sign this release (the “Release”). Those rights shall survive unaffected by this
Release.

 

I understand that, as a consequence of my signing this Release, I am giving up,
any and all rights I might otherwise have with respect to my employment and the
termination of that employment including but not limited to rights under (1) the
Age Discrimination in Employment Act of 1967, as amended; (2) any and all other
federal, state, or municipal laws prohibiting discrimination in employment on
the basis of sex, race, national origin, religion, age, handicap, or other
invidious factor, or retaliation; and (3) any and all theories of contract or
tort law related to my employment or termination thereof, whether based on
common law or otherwise.

 

18



--------------------------------------------------------------------------------

I acknowledge and agree that:

 

A. The benefits I am receiving under the Agreement constitute consideration over
and above any benefits that I might be entitled to receive without executing
this Release.

 

B. The Company advised me in writing to consult with an attorney prior to
signing this Release.

 

C. I was given a period of at least twenty-one (21) days within which to
consider this Release; and

 

D. The Company has advised me of my statutory right to revoke my agreement to
this Release at any time within seven (7) days of my signing this Release.

 

I warrant and represent that my decision to sign this Release was (1) entirely
voluntary on my part; (2) not made in reliance on any inducement, promise, or
representation, whether express or implied, other than the inducements,
representations, and promises expressly set forth herein and in the Agreement
and (3) did not result from any threats or other coercive activities to induce
my agreement to this Release.

 

If I exercise my right to revoke this Release within seven (7) days of my
execution of this Release, I warrant and represent that I will: (1) notify the
Company in writing, in accordance with the attached Agreement, of my revocation
of this Release, and (2) simultaneously return in full any consideration
received from the Company or any employee benefit plan sponsored by the Company.

 

The parties agree that this release shall not affect the rights and
responsibilities of the US Equal Employment Opportunity Commission (hereinafter
“EEOC”) to enforce the Age Discrimination in Employment Act of 1967, as amended
and other laws. In addition, the parties agree that this release shall not be
used to justify interfering with my protected right to file a charge or
participate in an investigation or proceeding conducted by the EEOC. The parties
further agree that the Releasors knowingly and voluntarily waive all rights or
claims that arose prior to the date hereof that the Releasors may have against
the Releasees to receive any benefit or remedial relief (including, but not
limited to, reinstatement, back pay, front pay, damages, attorneys’ fees,
experts’ fees) as a consequence of any investigation or proceeding conducted by
the EEOC.

 

The provisions of this Release are severable, and if any part of it is found to
be unenforceable, the other paragraphs shall remain fully valid and enforceable.
This Release shall be construed in accordance with its fair meaning and in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles. Capitalized terms used but not defined herein shall have the
meanings set forth in the Employment Agreement.

 

19



--------------------------------------------------------------------------------

I further warrant and represent that I fully understand and appreciate the
consequences of my signing this Release.

 

Name

 

 

--------------------------------------------------------------------------------

    (Please Print)

Signature

 

 

--------------------------------------------------------------------------------

Date

 

 

--------------------------------------------------------------------------------

 

20